Sharpstein, J.:
We do not doubt that the Code requires that whenever some of the creditors of an estate whose claims have been allowed, are paid any proportion of their claims, that a like proportion must be paid into the Court to await the final determination of actions commenced and pending against the administrator upon claims disallowed by him. (C. C. P. Secs. 1645-1648.)
And it appearing by the record in this case that the administrator has only twenty-one thousand eight hundred and forty-four dollars and two cents of money in his hands, and that the aggregate of claims allowed and in litigation exceeds the sum of one hundred and twenty-eight thousand dollars, exclusive of the costs and expenses of administration, which it is admitted will amount to fifteen thousand dollars, it is quite clear that the administrator can not pay to the creditors, whose ■ claims have been allowed, fifty per cent thereof, and into the Court to await the determination of suits upon claims not allowed a like proportion, and, therefore, the order of the Court requiring him to pay fifty per cent, of the claims of any of the creditors was erroneous.
Order reversed.
Thornton, J., and Morrison, C. J., concurred.